Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 – 8 and 10 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed with respect to claim 9 have been fully considered but they are not persuasive. 
Specifically, Applicant argues on pg. 6:
“…In addition, Jung pixels that go together (e.g., 15r, 15g, 15b) are separated (e.g., 17b is between 15r and 15b). Therefore, Jung fails to disclose “a plurality of LED groups each including an inorganic LED from each of the first set, the second set, and the third set,” as recited by claim 9. Instead, Jung discloses red, green and blue pixels are separated not grouped.”
Examiner remarks that the claim language is unclear as there is no clear verb in this limitation. In other words, it appears that there may be a grammatical and/or typographical error. Also, Jung clearly describes that the LED’s are grouped (by left eye/right eye, for example, para. 61). Therefore, the argument is rendered unpersuasive.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  there is not verb in the limitation “…wherein a plurality of LED groups each including an inorganic LED from each of the first set, the second set, and the third set,…”. This makes the intended meaning of the claim unclear. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Pub. No. 2017/0237973 A1) in view of Hughes et al. (US Pub. No. 2017/0316736 A1).
As to claim 9, Jung shows a display system and associated methodology (Fig. 1 and para. 45), comprising: a plurality of picture elements (i.e. pixels, para. 49/sub-pixels 13, 15, 17 etc., Fig. 1 and para. 54) supported on a single semiconductor substrate 110 (Fig. 1 and para. 53); and a backplane (i.e. substrate 110) including electronic circuitry supported thereon (para. 51), the electronic circuitry being electronically connected with the plurality of picture elements (para. 51), wherein each one of the plurality of picture elements includes a light steering optical element (lens portions 181) and an array of light emitting elements (i.e. sub-pixels 13, 15, 17 etc., Fig. 1 and para. 54), wherein the array of light emitting elements includes (i) a first set of light emitting diodes (LEDs), each LED in the first set of LEDs being configured for emitting light at a first wavelength (para. 50), (ii) a second set of LEDs, each LED in the second set of LEDs being configured for emitting light at a second wavelength (para. 50), and (iii) a third set of LEDs, each LED in the third set of LEDs being configured for emitting light at a third wavelength (para. 50), wherein a plurality of LED groups each include an inorganic LED from each of the first set, the second set, and the third set (i.e. left eye/right eye, for example, para. 61), and wherein the electronic circuitry is configured for individually driving each light emitting element of the array of light emitting elements (para. 51).
Jung does not show that the device includes light emitting elements that are inorganic. 
	Hughes shows a light steering display device that includes inorganic light emitting diodes (Fig. 2 and paras. 2, 73 and 74).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Jung with those of Hughes because designing the system in this way allows the device to exhibit better performance characteristics (para. 2).
Allowable Subject Matter
Claims 1 – 8 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627